Citation Nr: 0318475	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  93-00 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the cervical spine, with bilateral scalenus 
anticus syndrome, postoperative, currently evaluated as 30 
percent disabling, to include the issue whether referral of 
the claim for extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Roanoke, Virginia.

The Board remanded the claim in September 1999, May 1997, and 
October 1994 for development of evidence.

A personal hearing before a hearing officer of the RO was 
held in April 1992.

In June 1997, the veteran submitted a statement that included 
the assertion that she was unemployable on account of her 
disabilities.  A VA examination report dated in October 2000 
contains the examiner's opinion that "this patient should be 
classified as permanently disabled/unemployable from any 
occupation that requires use of the spine because of pain and 
loss of function."  Such evidence amounts to an implied 
claim of entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); 38 C.F.R. 3.155 (2002).  In January 1998, the RO 
stated in a letter to the veteran that her claim for a TDIU 
rating remained pending.  However, the RO has not adjudicated 
this claim.  Therefore, the Board refers the claim to the RO 
for appropriate action.




REMAND

The Board finds it necessary to remand this claim again.  It 
appears to the Board that the RO should consider whether 
evaluations in addition to those now in place for the 
service-connected disability should be assigned for scalenus 
anticus and scarring.  For the Board alone to decide these 
questions could prejudice the veteran's due process rights to 
notice and an opportunity to be heard.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  Furthermore, it appears to 
the Board that evidence needed to reach a decision on the 
claim that is as full and fair as possible remains to be 
developed.  Moreover, it must be ensured that changes in the 
law that were enacted during the course of this appeal and 
require VA to provide certain notice and assistance to 
claimants prior to the decision of their claims are complied 
with in this case.

This is a claim that presents the possibility of separate 
evaluations for different components of the disabling 
condition.  The evaluation of the same disability 
manifestations under various diagnoses is prohibited.  See 38 
C.F.R. § 4.14 (2002).  However, separate evaluations are in 
order when different disability manifestations are 
encountered, even when all are associated with the same 
service-connected injury or disease, provided that the 
symptomatology of one problem does not duplicate or overlap 
with that of another.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); see also 38 C.F.R. § 4.25(b) (2002) ("[T]he 
disabilities arising from a single disease entity . . . are 
to be rated separately as are all other disabling 
conditions. . . .").

By the terms of the grant of service connection, the service-
connected condition in this case involves traumatic arthritis 
of the cervical spine and bilateral scalenus anticus 
syndrome, for which the veteran underwent surgery on the left 
side in 1972 and on the right side in 1974, and post-surgical 
scars.  Scalenus anticus syndrome is also known as thoracic 
outlet syndrome.  Dorland's Illustrated Medical Dictionary, 
1639 (28th ed. 1994).

Service connection is in effect for traumatic arthritis of 
the cervical spine from an effective date of May 9, 1969, and 
this disability manifestation has been evaluated consistently 
since that time under the rating provisions pertaining to 
arthritis and limitation of motion of the cervical spine.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5290 (2002).  
In an April 1973 rating decision, rendered after the 1972 
surgery, left scalenus anticus syndrome was added to the 
description of the service-connected disability as "part and 
parcel" with the traumatic arthritis of the cervical spine.  
In an August 1974 rating decision, rendered after the 1974 
surgery, right scalenus anticus syndrome was added to the 
description of the service-connected disability.  A 30 
percent evaluation has been in place since before the 
scalenus anticus syndrome was made part of the service-
connected disability. 

Only recently was a separate evaluation granted for 
neurological manifestations of a cervical spine disorder.  In 
a February 2003 rating decision, the RO granted a 
noncompensable evaluation for "cervical radicular symptoms 
of the left upper extremity."  The evaluation was assigned 
under Diagnostic Code 8712, which concerns neuralgia of the 
lower radicular group of peripheral nerves.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8712 (2002).  

However, the RO assigned the evaluation for radiculopathy of 
the cervical spine, not for the veteran's scalenus anticus 
syndrome.  In so doing, the RO appeared to rely on factual 
error in a July 1998 VA examination report.  This examination 
report noted a history of "surgical fusion surgery" in 1972 
and 1974 and appeared to conclude that such surgery was for 
cervical "degenerative disc disease."  Citing the July 1998 
VA examination report in the February 2003 rating decision, 
the RO referred to a history of "cervical diskectomy."  
However, review of the medical records that have been 
associated with the claims file demonstrates that the history 
of spine fusion surgery in 1972 and 1974 recounted in the 
July 1998 VA examination report (or, as the RO termed it in 
the February 2003 rating decision, "cervical diskectomy") 
was inaccurate.  No medical records document that any surgery 
of the cervical spine was performed in 1972 or 1974 or, 
indeed, at any other time.  Rather, the relevant medical 
records document only the left scalenotomy that was performed 
in 1972 and the right scalenotomy that was performed in 1974.

The separate, noncompensable evaluation for radiculopathy of 
the cervical spine assigned in the February 2003 rating 
decision presumed, on the basis of the inaccurate history 
recounted in the June 1998 VA examination report, that the 
veteran had a diagnosis of degenerative disc disease of the 
cervical spine and also that it was from such a condition 
that her neurological symptoms flowed.  Thus, although the 
current claim for an increased rating had been pending since 
April 1991, the RO assigned the separate evaluation only from 
September 23, 2002, the effective date of the revised rating 
provision, Diagnostic Code 5293, concerning intervertebral 
disc disease.  See 67 Fed. Reg. 54,345 (August 22, 2002).  
The revised version of Diagnostic Code 5293 authorizes 
separate evaluations for the neurological and orthopedic 
manifestations of intervertebral disc syndrome, or 
degenerative disc disease.  Id.

The Board has found no medical record in the claims file 
confirming that the veteran has degenerative disc disease of 
the cervical spine.  On remand, the RO should review the 
medical evidence in order to determine for rating purposes 
whether that disorder is shown and if so, whether it appears 
to be related to the service-connected traumatic arthritis of 
the cervical spine.  If it resolves these questions in the 
affirmative, the RO should add degenerative disc disease of 
the cervical spine to the description of the service-
connected disability.  Then, the RO may choose to evaluate 
the cervical spine condition under Diagnostic Code 5293, the 
revised version of which, as stated above, authorizes 
separate evaluations in the appropriate case for neurological 
and orthopedic manifestations of degenerative disc disease.  
The RO may choose to develop the record in order to resolve 
these questions.  However, the Board emphasizes that these 
questions are for the RO in the first instance.  Bernard.

At the same time, the Board is concerned that the RO has 
failed to consider the appropriateness of a separate 
evaluation for the veteran's service-connected left and right 
scalenus anticus syndrome.  The effective date of such a 
separate evaluation, if assigned, could be earlier than the 
September 23, 2002 effective date of any neurological 
evaluation that would be assigned in consideration of 
degenerative disc disease under revised Diagnostic Code 5293.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) 
(where law/regulation changes after claim has been filed, but 
before administrative or judicial appeal process has 
concluded, version most favorable to claimant should apply).  
On remand, the RO must consider whether a separate evaluation 
of left and right scalenus anticus syndrome is warranted in 
this case.  If it finds that such an evaluation is warranted, 
the RO should identify the appropriate diagnostic code 
pertaining to diseases of the nerves under which to assign 
the separate evaluation.

The RO also should adjudicate on remand the question whether 
a separate evaluation for surgical scars should be rendered 
in this case.  Esteban.  These are the scars that it appears 
were produced by one or both of the scalenotomies performed 
on account of the service-connected left and right scalenus 
anticus syndrome.  A separate evaluation should be assigned 
for these scars if they have produced any disability that is 
distinct from that produced by the traumatic arthritis of the 
cervical spine and the left and right scalenus anticus 
syndrome.  In its Remand of September 1999, the Board 
directed that medical evidence concerning such scars, which 
appeared to be noted in medical reports already of record, be 
developed during a VA orthopedic examination.  The VA 
examination of the spine performed in October 2000 in 
accordance with the September 1999 Remand identified two 
surgical scars.  These were described in the examination 
report as painful and moderately disfiguring, and it could be 
inferred from the report that these were scars that had been 
produced by the scalenotomies of 1972 and 1974.  However, the 
RO did not adjudicate the question whether a separate 
evaluation was warranted for scars produced by those 
surgeries.  On remand, the RO must do so.  

The Board notes that the rating criteria applicable to scars, 
and to other disabilities of the skin, have been revised 
effective from August 30, 2002.  67 Fed. Reg. 49,950 (July 
31, 2002).  If the new criteria may prove more favorable to 
any claim, they must be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Thus, for scarring incident to the 
left or right scalenotomy as it has been manifested from 
August 30, 2002, the veteran is entitled to an evaluation 
under the new rating criteria if the result would be a higher 
rating than under the former criteria.  See 38 U.S.C.A. 
§ 5110(g) (West 2002).  

Development of evidence needed to resolve this claim and the 
manner in which the veteran is notified about its status now 
are governed by the requirements of legislation enacted 
during the course of this appeal.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), (the VCAA), see 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002), enacted November 9, 2000, 
contains extensive provisions potentially affecting the 
adjudication of claims.  The statute significantly heightens 
what were VA's duties under former law to assist the claimant 
in development of evidence, and to provide the claimant with 
certain notices, pertinent to the claim, and it requires that 
these duties be fulfilled before the claim is adjudicated.  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002)).

Because the claim presented on this appeal was pending before 
VA on the date of enactment of the VCAA, it must be developed 
and adjudicated in compliance with the requirements of this 
new law, which enhances the rights of claimants.  See 
38 U.S.C.A. § 5107 note (Effective Date and Applicability 
Provisions; Karnas v. Derwinski, 1 Vet. App. 308. 

Recent decisions by the United States Court of Appeals for 
Veterans Claims (the Court) and the United States Court of 
Appeals for the Federal Circuit have mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

The current record does not contain all of the medical 
findings needed to decide the claim, including whether 
separate evaluations for different manifestations of the 
service-connected disability are warranted and if so, what 
ratings should be assigned (including under any rating 
provisions revised during the course of this appeal).  
Reexamination of the veteran is needed to supplement the 
record.  The VCAA requires VA to supply a medical examination 
or opinion when one is necessary to make a decision on a 
claim for compensation.  38 U.S.C.A. § 5103(A); 38 C.F.R. 
§ 3.159(c)(4).  

The VCAA requires VA to make reasonable efforts to obtain 
records pertinent to a claim for benefits, and if the records 
could not be secured, to so notify the claimant.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  When records needed to 
decide a claim for VA benefits are in the custody of a 
federal department or agency, VA must continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 38 C.F.R. § 3.159(c)(2).  The implementing 
regulation prescribes the content of the notice that VA 
should give to a claimant if it is unable to obtain records 
pertinent to the claim.  38 C.F.R. § 3.159(e).  

The RO has made efforts to obtain outstanding documentary 
evidence that could substantiate the claim.  In September 
1999, after receiving the September 1999 Remand of the Board, 
the RO sent a letter to the veteran asking her to furnish 
information which it could use to obtain records relevant to 
her claim.  The RO advised the veteran that it needed 
information concerning both medical records (VA and private) 
and employment records.  Employment records are important to 
this claim because of the question whether referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2002) is warranted.  Referral for extraschedular evaluation 
is based on a finding that the disability in concern presents 
"such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1) (2002).  The record shows that in May 
1986, an Administrative Law Judge of the Social Security 
Administration ruled that the veteran had been permanently 
and totally disabled since April 1, 1985 on account of a 
combination of physical and mental impairments, including 
status post injury to the neck with resultant scalenus 
anticus syndrome. 

The veteran did not respond to the RO's September 1999 
letter.  The RO repeated its request for this information in 
a letter sent to the veteran in March 2000, and again, she 
did not respond.  Nevertheless, the Board finds that while 
the claim is in remand status, another attempt should be made 
to obtain medical and employment records pertinent to the 
claim.  The Board notes that VA records, including medical 
records, that may have an impact on the adjudication of a 
claim are constructively in the possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file, see Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992), and therefore, the Court has held, VA 
is obliged to incorporate such material into the record of a 
claim.  Id.  Currently, the VA treatment records contained in 
the claims file are dated to 1998 only.  All outstanding VA 
and private records of treatment for any problems that are or 
might be associated with the service-connected condition 
should be sought and if obtained, incorporated into the 
claims file before VA medical examinations are performed.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (VA's duty 
is to afford the claimant a thorough and contemporaneous 
medical examination, one that is fully informed and takes 
into account the records of prior examination and treatment).

Before May 1, 2003, the Board would have sought to develop 
the evidentiary record itself, rather than remand the claim, 
pursuant to authority granted to it by 38 C.F.R. § 19.9(a)(2) 
(2002), a final rule that went into effect on February 22, 
2002.

However, the Circuit Court of Appeals for the Federal Circuit 
held on May 1, 2003 that when the Board readjudicates a claim 
on the basis of evidence obtained by the Board without first 
securing the claimant's waiver of initial consideration of 
that evidence by the agency of original jurisdiction, the 
claimant is denied the right under 38 U.S.C. § 7104(a) to 
"one review on appeal to the Secretary."  38 U.S.C.A. 
§ 7104(a) (West 2002).  Hence, the Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) as inconsistent with the 
statute.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In a precedential opinion, the General Counsel of VA 
concluded that the holding in Disabled American Veterans did 
not prohibit the Board from developing evidence in an appeal 
before it but permitted the Board to readjudicate the claim 
on the basis of evidence it had developed only when the 
claimant has waived initial consideration of the evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03 (May 1, 2003).

Later, in light of Disabled American Veterans and policy 
considerations, VA determined that VBA would conduct all 
evidentiary development pertinent to a claim on appeal other 
than certain specific development that the Board carries out 
pursuant to statute.  See 38 U.S.C.A. §§ 7107(b), 7109 (a) 
(West 2002).  In other words, it is the policy of the Board 
that apart from this limited class, all development of 
evidence will be conducted at the level of the agency of 
original jurisdiction.

The decision of the Court in Quartuccio v. Principi 
emphasized the importance of the notice required by section 
5103 of the VCAA, as did the decision in Disabled American 
Veterans.  It cannot be said that the due process protections 
intended by this requirement have been fully discharged. 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The 
notice must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.  Specific guidelines 
concerning the content of this notice are found in the 
implementing regulations.  38 C.F.R. § 3.159(b); see 
Quartuccio, 16 Vet. App. 183. 

The letters that the RO sent to the veteran in September 1999 
and March 2000 called her attention to the type of evidence 
that could support her claim.  However, the other 
requirements for the content of the notice to be furnished 
under section 5103 were not fulfilled, if they were at all, 
until February 2003, when the RO issued a supplemental 
statement of the case in which it reviewed the provisions of 
the VCAA.  However, under the VCAA, a claimant has one year 
from the date of notification under section 5103 in which to 
submit additional evidence in support of the claim.  
38 U.S.C.A. § 5103(b); Disabled American Veterans, 327 F.3d 
at 1353-54.  Thus, it would be premature to decide the 
veteran's claim now.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 and its 
implementing regulations, in addition to 
the action requested below, is completed.  
See 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
set forth in the Act and implementing 
regulations have been satisfied.  Any 
notice given, or action taken, by the RO 
must comply with the holdings of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003). 

2.  The RO should write to the veteran 
and afford her the opportunity to 
identify or submit any additional 
evidence in support of her increased 
rating claim.  The RO's letter should 
include (i) a request that the veteran 
state whether she has been treated at any 
VA or non-VA medical facility since 
August 1998 for problems that could be 
associated with the service-connected 
condition, and (ii) a request that the 
veteran provide a list of all employment 
that she has had since April 1991, with 
an account of her duties on each job and 
of time lost on any job because of her 
service-connected condition.  A copy of 
the letter to the veteran should be sent 
to her representative.

The veteran and her representative should 
then be given appropriate time to 
respond, and the RO should attempt to 
obtain the identified records.  
Regardless of whether it receives a 
response, the RO should attempt to obtain 
outstanding VA medical treatment records 
dated since 1998 that could be relevant 
to the claim.

The RO should document in the claims file 
all attempts to secure this evidence, and 
provide appropriate notice to the veteran 
regarding records that could not be 
obtained.  

3.  After the above-requested development 
has been completed, the RO must afford 
the veteran with skin, neurological, and 
orthopedic examinations. 

All tests and studies thought necessary 
by an examiner should be performed.  Each 
examiner should review all pertinent 
documentation in the claims files.

(a)  The skin examination should be 
conducted by an appropriate specialist.  
The examination report should identify, 
and contain findings concerning, all 
scars produced by any surgery that the 
veteran had in 1972 and 1974 for scalenus 
anticus syndrome.  These findings should 
include information about whether the 
scar or scars 

	(i)  are tender and painful, if 
superficial;
	(ii)  are poorly nourished with 
repeated 
ulceration, if superficial;
(iii)  if "deep" (that is, 
associated with underlying soft 
tissue damage), are the size of an 
area or areas: exceeding 6 square 
inches (38 square cm), or exceeding 
12 square inches (77 square cm), or 
exceeding 72 square inches (465 
square centimeters), or exceeding 
144 square inches (929 square cm);
(iv)  if "superficial" (that is, 
not associated with underlying soft 
tissue damage) and not productive of 
limitation of function, are the size 
of an area or areas of 144 square 
inches (929 square cm) or greater;
(v)  are superficial and 
"unstable" (that is, there is 
frequent loss of covering of skin 
over the scar), 
(vi)  are superficial and painful on 
examination; and
(vii)  have produced limitation of 
function, and if so, what limitation 
of function (e.g., limitation of 
motion, neurological impairment, 
pain with use, etc.)

Findings should be reported separately 
for each surgical scar.

(b)  The neurological examination should 
be conducted by an appropriate specialist 
to evaluate the characteristics and the 
severity of the veteran's left and right 
scalenus anticus syndrome.  Nerve 
conduction velocity (NCV) testing, 
electromyography (EMG) testing, and other 
testing to evaluate the functioning of 
the muscles and nerves that could be 
affected by this disorder should be 
performed, and if it is not, an 
explanation should be included in the 
examination report.  

Included in the examination report should 
be findings concerning 

(i)  whether the right and/or left 
scalenus anticus syndrome involves 
impairment of the peripheral nerves and 
if so, which specific nerves (e.g., the 
long thoracic nerve, the lower radicular 
nerve group, etc.);

(ii)  whether there is "paralysis" 
of the implicated nerve or nerves and if 
so, whether the paralysis is "complete" 
or "incomplete" (i.e., "incomplete" in 
that there is a degree of lost or 
impaired function substantially less than 
for complete paralysis, whether due to 
varied nerve lesion or to partial nerve 
regeneration) and if "incomplete," 
whether the nerve involvement is wholly 
"sensory" and not more;

(iii)  whether there is "neuritis" 
involving the implicated nerve or nerves 
that is characterized by loss of 
reflexes, muscle atrophy, sensory 
disturbances, and constant pain (and if 
the latter, whether "excruciating" at 
times);

(iv)  whether there is "neuralgia" 
involving the implicated nerve or nerves 
that is characterized by a dull and 
intermittent pain of typical distribution 
so as to identify the affected nerve or 
nerves.

(c)  The orthopedic examination should be 
conducted by an appropriate specialist to 
evaluate the characteristics and the 
severity of the veteran's traumatic 
arthritis of the cervical spine.  
Included in the examination report should 
be findings concerning 

(i)  whether there is 
"unfavorable" ankylosis of the cervical 
spine;

(ii)  whether there is "complete" 
ankylosis (bony fixation) of the cervical 
spine and if so, whether (A) at an 
"unfavorable" angle, with marked 
deformity and involvement of major joints 
(Marie-Stumpell type) or without other 
joint involvement (Bechterew type), or 
(B) at a "favorable" angle;

(iii)  whether there are residuals 
of a fracture of cervical vertebra and if 
so, whether (A) with cord involvement 
(causing the veteran to be bedridden or 
requiring leg braces), or (B) without 
cord involvement (and involving abnormal 
mobility requiring a neck brace).

4.  If the RO concludes that the 
veteran's service-connected disability 
should be evaluated as intervertebral 
disc syndrome under Diagnostic Code 5293, 
then it should determine whether VA 
neurological and orthopedic examinations, 
respectively, are required to develop 
findings necessary to evaluate the 
disability under both the former version 
of that diagnostic code and the revised 
version effective from September 23, 2002 
and, after all outstanding relevant 
medical records have been associated with 
the claims file, should schedule the 
veteran for the examination or 
examinations that it finds are required.

5.  Then, the RO should re-adjudicate the 
veteran's increased rating claim, 
including the issue whether referral of 
the claim for extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is warranted.  
If the claim is not granted in full, the 
veteran and her representative should be 
provided a supplemental statement of the 
case. This document should include notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations, including 38 C.F.R. § 3.159.  
The veteran and her representative should 
be allowed appropriate time in which to 
respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


